Title: To James Madison from John Hardy, 27 March 1813
From: Hardy, John
To: Madison, James


Honourd SirMarch 27th. 1813
I with all due deference and Humility make bold to inform you of my Distress’d condition hoping that in your known goodness being raised to the highest honours you will condescend to pity and assist an aged Citizen of 51 who has Supported the Character of an honest peaceable republican these 20 years past in Philada. On the 26th. of Novr. last having return’d to the City from the Country where I generally teach school for a livlihood to visit my family I incautiously got very drunk and was taken by a recruiting party, (who say I asked to Inlist) to an Esqr’s office in a state of mental derangemt. Compell’d to sign a paper I cou’d neither read nor understand if read to me, and to Sware on a book which form I am and have been (when in my senses) conscientiously Scrupulous of using from my profession these many years, I understood not what the Esqr. Said nor Can I ever recollect what I Swore if I spoke, I was then taken to their rendezvous where I was kept in a state of drunkenness for 2 days, finding an opportunity while the Serjt. & a recruit were asleep I went Scar[c]ely able to walk and Secreted myself ’till morning near the town, being got a little Sober and reflecting on what past I return’d to town with an Intention to apply to the Colonl: for redress, but was met by a person who informed me the Serjt. had been to my house Searched for me with his drawn Sword and Swore many Solemn Oaths he wou’d murder me when or where he cou’d find me my friend advised me to flee to the Country where I have Secreted myself Since not daring to Visit my family or do any thing for my Support. As they have not advertised nor made any inquiry about me I suppose the Colonl. did not want any person of my age and infirm State, but as he has left the Serjeant (who I understand is a man of the most abandon’d Charecter in the place where he was raised) in town I am afraid to make a personal application to any person for redress & I have wrote to the mayor of the City & the governor of Pensylva. the above particulars begging assistance and the previlege of a naturalised Citizen that my Case may be legally determined, but have recd. no answer the Cause I can’t Conjecture as I Seek no favour but Impartial Justice and will Cheerfully Submit to the decision of a Court or any other lawful determination, Their Silence I suspect is occasioned by a fear that the Esqrs. Charecter may suffer by an investigation as I’m inform’d he is not authorised to Compell a drunken man to Sware Contrary to his Conscience. I have given your honour as particular an acct. of this affair as my memory can afford to which I can be qualified and prove by many Creditable Witnesses hoping that in your mercy you will assist by your advice &.c a distress’d old man who if age and health permitted wou’d turn out with the very first in Support of our prest. excellent form of Governmt. & the administration, you will Charitably I hope pardon my presumption Considering the Cause and my manner of Sending this which is put in to the post offce. by a person Ignorant of the occasion, any Information directed to John Hardy No. 17 Lombard street Philada. Will be convey’d to me and gain you the Sincerest blessings of a disconsolate family and your honours Most Obt. Very Humble Servant
John Hardy
